DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          RANDY AVON III,
                             Appellant,

                                   v.

 BANK OF AMERICA, NATIONAL ASSOCIATION AS SUCCESSOR BY
MERGER TO LASALLE BANK NATIONAL, ASSOCIATION AS TRUSTEE
                   FOR RAMP 2007RP4,
                        Appellee.

                             No. 4D18-429

                         [January 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE11-000750.

  Philippe Symonovicz of Law Offices of Philippe Symonovicz, Fort
Lauderdale, for appellant.

   Michael P. De Simone and Steven J. Brotman of Locke Lord LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.